Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-48 are present in this application.  Claims 1-28 are cancelled.  Claims 29-48 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 07/24/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 07/24/20 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 07/24/20 has been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.  	Claims 29-48 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8, 10-23 and 25-28 of U.S. Patent No. 10, 726, 509. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-23 and 25-28 of U.S. Patent No. 10, 726, 509 recite the elements of Claims 29-48 of the Instant Application 16/938,796.
 	Both claim features of the instant application 16/938,796 and Patent No. 10, 726, 509 can be compared as follows:

        Instant Application 16/938,796
Patent No. 10, 726, 509
29. (New) A system comprising: non-transitory computer storage configured to store a plurality of records; and a hardware processor in communication with the non-transitory computer storage, the hardware processor programmed to: determination that the first object and the second object appear in the first record and the determination that the first object and the third object appear in the second record, wherein the network identifies the first, second, and third objects as being related; and generate a user interface displaying the network overlaying a geographic map, wherein the geographic map comprises a graphical representation of the first object, a graphical representation of the second object, and a graphical representation of the third object, wherein the geographic map comprises an indication that the first and second objects fall within a first boundary and that the third object falls within a second boundary that is non-contiguous with, but related to, the first boundary, and wherein the second boundary is separated from the first boundary by a barrier.
the system comprising:
non-transitory computer storage configured to store evaluation records for objects; and a hardware processor in communication with the non-transitory computer storage, the hardware processor programmed to:
access the evaluation records for a plurality of objects, the plurality of objects represented as nodes in a network;
parse the evaluation records to identify a first object and a second object in the plurality of objects having similar characteristics and the first object and a third object in the plurality of objects having similar characteristics;
establish a first edge between a first node representing the first object and a second node representing the second object, a second edge between the first node and a third node representing the third object, and a third edge between the second node and the third node;
generate a network from the first, second, and third nodes and the first, second, and third edges such that the network identifies the first, second, and third objects as being related;
identify a boundary corresponding to a first neighborhood that is a substitute for a boundary corresponding to a second neighborhood; and
generate a user interface displaying the network superimposed over a geographic map, wherein the geographic map comprises a property boundary for the first object, a property boundary for the second object, and a property boundary for the third object, wherein the geographic map comprises an indication that the first and second objects define the first neighborhood and that the third object defines the second neighborhood, wherein the first neighborhood and the second neighborhood are related, and wherein the second neighborhood is separated from the first neighborhood by a physical barrier.


30. (New) The system of claim 29, wherein the hardware processor is further programmed to determine that the first object is a comparable for the second object.
2.	(Previously Presented) The system of claim 1, wherein to parse the evaluation records, the hardware processor is programmed to determine whether an evaluation identified the first object as a comparable for the second object.
31. (New) The system of claim 29, wherein the first object comprises a real estate property.
3.	(Original) The system of claim 2, wherein the evaluation comprises an appraisal of real estate properties.

32. (New) The system of claim 29, wherein the second object has a degree of separation from the first object that is less than a threshold degree of separation.
4.	(Previously Presented) The system of claim 1, wherein the second node has a degree of separation from the first node that is less than a threshold degree of separation.
33. (New) The system of claim 29, wherein the hardware processor is further programmed to determine a quality status of the network, wherein the quality status of the network is based on a structure of the network.
5.	(Previously Presented) The system of claim 1, wherein the hardware processor is programmed to determine a quality status of the network, wherein the quality status of the network is based on a number of  the network.
34. (New) The system of claim 29, wherein the hardware processor is further programmed to append to the network geocoded information associated with the plurality of objects.
6.	(Previously Presented) The system of claim 1, wherein the hardware processor is programmed to append to the network geocoded information associated with the plurality of objects.

37. (New) The system of claim 29, wherein the hardware processor is further programmed to flag the first record for inconsistency or further review in response to a determination that a comparable was not selected from within the first boundary.
11.	(Currently Amended) The system of claim 10, wherein the hardware processor is programmed to flag the evaluation record for inconsistency or further review if the comparable was not selected from the boundary comprising the first, second, and third nodes.
38. (New) The system of claim 37, wherein the inconsistency comprises a fraud.
12.	(Original) The system of claim 11, wherein the inconsistency comprises a fraud.
39. (New) The system of claim 37, wherein the first record 
comprises an appraisal of real estate properties.
13.	(Original) The system of claim 10, wherein the evaluation record comprises an appraisal of real estate properties.



Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the   claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 29-30, 32-36 and 40-48 are rejected under 35 U.S.C. § 103 as being unpatentable over Shao et al. (US Patent No. 7,686,214 B1) in view of Takagi (US Patent No. 6, 107, 961 A) and further in view of WHITE et al. (US 2009/0132469 A1).

Regarding 29, Shao teaches a system comprising: non-transitory computer storage configured to store a plurality of records, (See Shao Col. 7 lines 20-23, each record contain fields capable of storing intermediate values used by the applicable identity record processor); and a hardware processor, (See Shao Col. 7 lines 46-47, multi-processor hardware): in communication with the non-transitory computer storage, the hardware processor programmed to, (See Shao Col. 7 lines 46-47, the record data structure…performance on multi-processor hardware):
 	determine that a first object and a second object appear in a first record in the plurality of records, (See Shao Col. 6 lines 19-22, identity records 316 in order to determine whether any previously processed identity records have similar characteristics as the current identity record);
 	determine that the first object and a third object appear in a second record in the plurality of records, (See Shao Col. 6 lines 19-22, identity records 316 in order to determine whether any previously processed identity records have similar characteristics as the current identity record); 
 	generate a network based on the determination that the first object and the second object appear in the first record and the determination that the first object and the third object appear in the second record, (See Shao Col. 19 lines 46-49, the network of linked identity records. That is, it is anticipated that auxiliary data other than that merely indicating the presence or absence of an edge between two nodes will be stored), wherein the network identifies the first, second, and third objects as being related, (See Shao Col. 3 lines 29-34, a graphical network of related identity records identifying features of the graphical network); and 

 	However Takagi teaches generate a user interface displaying the network overlaying a geographic map, (See Takagi Col. 2 lines 12-17, an user interface control unit for displaying the obtained plurality of geographic information while superimposing them so that the coordinates thereof coincide with each other on the same screen. Thus, the client in map display system can display geographic information in all of the geographic information server on network.).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify generate a user interface displaying the network overlaying a geographic map of Cooney, to provide one integrated geographic information to a client., (See Takagi Col. 1 lines 46-47).
 	Shao together with Takagi does not explicitly disclose wherein the geographic map comprises a graphical representation of the first object, a graphical representation of the second object, and a graphical representation of the third object, wherein the geographic map comprises an indication that the first and second objects fall within a first boundary and that the third object falls within a second boundary that is non-contiguous with, but related to, the first boundary, and wherein the second boundary is separated from the first boundary by a barrier.
 	However, WHITE teaches wherein the geographic map comprises a graphical representation of the first object, (See WHITE paragraph [0032], The GIS system 310 is connected to network 320 such as the Interne to provide a communications link with a neighborhood data provider system 330. …including map or geographic data 316 that may provide boundary), a graphical representation of the second object, and a graphical representation of the third object, (See WHITE paragraph [0032], The GIS system 310 is connected to network 320 such as the Interne to provide a communications link with a neighborhood data provider system 330. …including map or geographic data 316 that may provide boundary), wherein the geographic map comprises an indication that the first and second objects, (See WHITE paragraph [0046], a map or image 600 of one representative urban area or geographic region. As shown, a single neighborhood has a first and second definition of its boundaries 610 and 620) fall within a first boundary and that the third object falls within a second boundary, that is non-contiguous with, but related to, the first boundary, (See WHITE paragraph [0046], a map or image 600 of one representative urban area or geographic region. As shown, a single neighborhood has a first and second definition of its boundaries 610 and 620), and wherein the second boundary is separated from the first boundary by a barrier, (See WHITE paragraph [0023], the polygonal boundaries may represent two definitions for a single neighborhood or two separate neighborhoods).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the geographic map comprises a graphical representation of the first object, a graphical representation of the second object, and a graphical representation of the third object, wherein the geographic map comprises an indication that the first and second objects fall within a first boundary and that the third object falls within a second boundary that is non-contiguous with, but related to, the first boundary, and wherein the second 

 	Claim 42 recites the same limitations as claim 29 above. Therefore, claim 42 is rejected based on the same reasoning.

 	Regarding claim 30, Shao taught a system according to claim 29, as described above. Shao further teaches wherein the hardware processor is further programmed to, (See Shao Col. 7 lines 46-47, the record data structure...performance on multi-processor hardware); determine that the first object is a comparable for the second object, (See Shao Col. 16 lines 31-36, the input identity record is then generated by comparing or otherwise evaluating the cluster sizes associated with each threshold (step 620). For example, in one embodiment each of the cluster sizes is compared to a total number of the historical identity records included within the set linked identity records).

 	Claim 43 recites the same limitations as claim 30 above. Therefore, claim 43 is rejected based on the same reasoning.
 	
 	Regarding claim 32, Shao taught a system according to claim 29, as described above. Shao further teaches wherein the second object has a degree of separation from the first object that is less than a threshold degree of separation, (See Shao Col. 28 lines 62-67, Based on domain knowledge those addresses can be selected and links based on those common home addresses can be eliminated or reduced via a threshold. It should be clear that other link sets can be reduced, or eliminated, in a similar manner in order to reduce the neighborhood size).

 	Claim 44 recites the same limitations as claim 32 above. Therefore, claim 44 is rejected based on the same reasoning.

 	Regarding claim 33, Shao taught a system according to claim 29, as described above. Shao further teaches wherein the hardware processor is further programmed to, (See Shao Col. 7 lines 46-47, the record data structure...performance on multi- processor hardware): determine a quality status of the network, wherein the quality status of the network is based on a structure of the network, (See Shao Col. 16 lines 9-11, information relating to this type of identity record status wil4 often be cached for use by the network variable).

 	Claim 45 recites the same limitations as claim 33 above. Therefore, claim 45 is rejected based on the same reasoning.

 	Regarding claim 34, Shao taught a system according to claim 29, as described above. Shao further teaches wherein the hardware processor is further programmed to, (See Shao Col. 7 lines 46-47, the record data structure...performance on multi-processor hardware).

 	However, WHITE teaches append to the network geocoded information associated with the plurality of objects, (See WHITE paragraph [0069], network to access data that is geocoded or linked to geographic regions such as informal regions including neighborhoods).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify append to the network geocoded information associated with the plurality of objects of WHITE, to provide terms that are useful for narrowing a search or that is useful in finding all relevant data., (See WHITE paragraph [0007]).

 	Regarding claim 35, Shao taught a system according to claim 29, as described above. 
 	Shao together with Takagi does not explicitly disclose wherein the first boundary comprises one of a neighborhood or a local area network.
 	However, WHITE teaches wherein the first boundary comprises one of a neighborhood or a local area network, (See WHITE paragraph [0025], neighborhood boundaries in a user interface (e.g., an inset of a web browser display of a web page or the like).).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the first boundary comprises one of a neighborhood or a local area network of WHITE, to 

 	Claim 46 recites the same limitations as claim 35 above. Therefore, claim 46 is rejected based on the same reasoning.

 	Regarding claim 36, Shao taught a system according to claim 29, as described above.  Shao further teaches wherein the network comprises an edge between a first node representing the first object and a second node representing the second object, (See Shao Col. 12 lines 38-41, identity records and where A corresponds to a set of edges ("edgeset") composed of pairs of nodes sharing a common identity-related characteristic);

 	Regarding claim 40, Shao taught a system according to claim 29, as described above.  
 	Shao does not explicitly disclose wherein the user interface displays the barrier.
 	However Takagi teaches wherein the user interface displays the barrier, (See Takagi Col. 2 lines 12-17, an user interface control unit for displaying the obtained plurality of geographic information).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the user interface displays the barrier of Takagi, to provide one integrated geographic information to a client, (See Takagi Col. 1 lines 46-47).

 	Regarding claim 41 Shao taught a system according to claim 29, as described above.  Shao further teaches wherein the hardware processor is further programmed to, (See Shao Col. 7 lines 46-47, the record data structure...performance on multi-processor hardware).
 	Shao does not explicitly disclose output information associated with the first, second, and third objects via one of an electronic mail or a network-based interface.
 	However Takagi teaches output information associated with the first, second, and third objects via one of an electronic mail or a network-based interface, (See Takagi Col. 2 lines 12-17, an user interface control unit for displaying the obtained plurality of geographic information while superimposing them so that the coordinates thereof coincide with each other on the same screen. Thus, the client in map display system can display geographic information in all of the geographic information server on network.).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify output information associated with the first, second, and third objects via one of an electronic mail or a network-based interface of Takagi, to provide one integrated geographic information to a client., (See Takagi Col. 1 lines 46-47).

 	Regarding claim 47 Shao taught the method according to claim 42, as described above.  

 	However, WHITE teaches wherein the barrier comprises one of a firewall, a mountain, or a river, (See WHITE paragraph [0025], neighborhood associations…municipal boundaries. These types of neighborhoods or informal spaces may refer to geographic features (e.g., the Rocky Mountains, the Hudson River Valley, or the like).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the barrier comprises one of a firewall, a mountain, or a river of WHITE, to provide terms that are useful for narrowing a search or that is useful in finding all relevant data., (See WHITE paragraph [0007]).

 	Regarding claim 48 Shao taught the method according to claim 42, as described above.  
 	Shao does not explicitly disclose outputting information associated with the first, second, and third objects via one of an electronic mail or a network- based interface.
 	However Takagi teaches outputting information associated with the first, second, and third objects via one of an electronic mail or a network- based interface, (See Takagi Col. 2 lines 12-17, an user interface control unit for displaying the obtained plurality of geographic information while superimposing them so that the coordinates thereof coincide with each other on the same screen. Thus, the client in map display system can display geographic information in all of the geographic information server on network.).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify outputting information associated with the first, second, and third objects via one of an electronic mail or a network- based interface of Takagi, to provide one integrated geographic information to a client., (See Takagi Col. 1 lines 46-47).

10. 	Claims 31 and 37-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Shao et al. (US Patent No. 7,686,214 B1) in view of Takagi (US Patent No. 6,107,961 A) in view of WHITE et al. (US 2009/0132469 A1) and further in view of Ashlock (US 2005/0216292 Al).

 	Regarding claim 31, Shao taught a system according to claim 29, as described above. 
 	Shao together with Takagi and WHITE does not explicitly disclose wherein the first object comprises a real estate property, 
 	However, Ashlock teaches wherein the first object comprises a real estate property, (See Ashlock paragraph [0010], an appraiser of real estate property to compare an evaluation of a subject property reported by a data gatherer with a history of subjective evaluations of the data gatherer of a plurality of real estate properties located within a selected geography).


 	Regarding claim 37, Shao taught a system according to claim 29, as described above.  Shao further teaches wherein the hardware processor is further programmed to, (See Shao Col. 7 lines 46-47, the record data structure...performance on multi-processor hardware). 
 	Shao together with Takagi and WHITE does not explicitly disclose flag the first record for inconsistency or further review in response to a determination that a comparable was not selected from within the first boundary.
 	However, Ashlock teaches flag the first record for inconsistency or further review in response to a determination that a comparable was not selected from within the first boundary, (See Ashlock paragraph [0003], [0010], real estate property typically relies upon the comparison between a subject property with a small set of comparable properties, where the comparable properties ("comps") are located within an arbitrarily selected distance from the subject property).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify flag the first record for inconsistency or further review in response to a determination that a comparable was not selected from within the first boundary of Ashlock, to estimate the market values of real estate property, (See Ashlock paragraph [0004]).

 	Regarding claim 38, Shao taught a system according to claim 37, as described above.  Shao further teaches wherein the inconsistency comprises a fraud, (See Shao Col. 2 lines 24-27, A fraud detection system is configured to detect fraudulent account applications by establishing a graphical representation of the information contained in the account application via links to historical account application records).

 	Regarding claim 39, Shao taught a system according to claim 37, as described above. 
	Shao together with Takagi and WHITE does not explicitly disclose wherein the first record comprises an appraisal of real estate properties.
 	However, Ashlock teaches wherein the first record comprises an appraisal of real estate properties, (See Ashlock paragraph [0010], an appraiser of real estate property to compare an evaluation of a subject property reported by a data gatherer with a history of subjective evaluations of the data gatherer of a plurality of real estate properties located within a selected geography).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the first record comprises an appraisal of real estate properties of Ashlock, to estimate the market values of real estate property, (See Ashlock paragraph [0004]).


Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.
 	Jost et al. (US Patent No. 5, 361, 201 A). This invention relates generally to real estate appraisals and sales price predictions. In particular, the invention relates to an automated real estate appraisal system and method that uses predictive modeling to perform pattern recognition and classification in order to provide accurate sales price predictions.
 	Whatley et al. (US 2002/0052755 A1). This invention relates generally to methods for providing services using a global computer network. In one aspect, it relates to a method for providing real estate services using a global computer network. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163